Citation Nr: 1019184	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  05-01 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a skin condition, 
claimed as rashes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from July 1986 to December 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California. 

A September 2009 Board decision denied the Veteran's request 
to reopen a claim for service connection for choroiditis.  
This decision reopened the Veteran's claim for service 
connection for a skin condition and remanded that claim to 
the RO in order that a VA examination could be performed.  
The Veteran did not report for the VA examination.   When 
contacted by phone by VA in November 2009 the Veteran stated 
that he did not wish to pursue his appeal for service 
connection for a skin condition.  The RO sent the Veteran a 
form to sign and return in order that his claim could be 
considered withdrawn.  The Veteran has not submitted any 
written request to withdraw his appeal.  Consequently the 
Board must adjudicate the Veteran's claim.  38 C.F.R. 
§ 20.204 (2009)



FINDING OF FACT

The Veteran does not have a current skin disorder that is 
related to his military service.



CONCLUSION OF LAW

The criteria for service connection for a skin condition, 
claimed as rashes, have not been met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

In September 2002, prior to the rating decision on appeal, 
the RO sent the Veteran a letter which informed him about the 
information and evidence not of record that was necessary to 
substantiate his claim; informed the Veteran about the 
information and evidence VA would seek to provide, and 
informed the Veteran about the information and evidence he 
was expected to provide.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Veteran was sent a notice letter compliant with Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) in May 2006.  Because 
this decision denies the Veteran's claim no disability 
ratings or effective dates will be assigned, and any error 
due to the timing of the notice with respect to informing the 
Veteran of the type of evidence necessary to establish 
disability ratings or effective dates is non prejudicial to 
the Veteran.

As to the duty to assist, the Veteran's private and VA 
medical records have been obtained.  The record indicates 
that the service treatment records were obtained and then 
lost.  All attempts to find the missing service treatment 
records were unsuccessful.  The Veteran failed to report to 
numerous scheduled examinations and has not expressed a 
willingness to report for an examination if another were to 
be rescheduled.  The United States Court of Appeals for 
Veterans Claims (Court) has held that "[t]he duty to assist 
is not always a one-way street."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Due to the Veteran's failure to 
cooperate, the Board will decide the appeal without the 
results of the required examination.  See 38 C.F.R. § 3.655 
(2009).

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claims after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service during peacetime.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran testified at a May 2009 hearing that he first 
developed a rash on his body during service.  He stated that 
it reappears three or four times a year.

A November 2002 rating decision notes that the service 
treatment records revealed a heat rash in April 1987 and 
pityriasis rosea in May 1992.  

The post service treatment records do not show that the 
Veteran ever experienced a heat rash or pityriasis rosea.  
The Veteran was provided a Persian Gulf Registry Examination 
in June 1996.  The Veteran's skin was noted to be normal.  
When examined by VA in August 2003 the examiner checked off 
the disabilities he found on the Veteran.  The space for skin 
rashes was left unchecked.  A July 2005 private medical 
record indicates that the Veteran denied skin problems.  A 
March 2006 VA outpatient record specifically notes that the 
Veteran had no skin rashes.  

The only post service skin rash shown by the medical records 
was noted in September 2005, and this was due to scabies.  
The record does not show, and the Veteran does not claim, 
that the Veteran has a chronic scabies disability due to 
service.

The record reveals that the Veteran served in Southwest Asia 
during the Persian Gulf War.  As shown above, the Veteran has 
not been shown to have objective indications of a chronic 
skin disability since discharge from service.  Consequently, 
he is not entitled to service connection for a skin rash 
disability based on an undiagnosed illness.  See 38 C.F.R. 
§ 3.317(b) (2009).

As noted above, the Veteran has failed to report for many VA 
examinations that were scheduled in order to obtain medical 
evidence regarding whether he has a current skin rash 
disability that is due to service.  Consequently, the Board 
must make a determination based on the evidence of record.  

The Board has considered the Veteran's assertions that he 
first developed a skin rash disability during service and 
that it has continued to be chronic ever since service.  The 
Board acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this case, the Board finds that the Veteran's reported 
history of continued symptomatology since active service, 
while competent, is nonetheless not credible.  The multiple 
medical records since discharge from service show complaints 
for multiple medical problems, including for a rash caused by 
scabies, but do not contain any complaints of any other type 
of skin rash.  Furthermore, the Veteran specifically denied 
skin problems when examined by a private medical provider in 
July 2005.  Consequently, the Board finds that the medical 
evidence of record is more probative than the Veteran's 
statements which have not been found to be credible.  The 
medical evidence fails to show that the Veteran has had any 
chronic skin rash disability that is related to service.  
Accordingly, the preponderance of the evidence is against the 
Veteran's claim, and service connection for a skin condition, 
claimed as rashes, is not warranted.




	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a skin condition, claimed as rashes, 
is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


